Citation Nr: 0732814	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was previously before the Board in November 2006, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.

In addition, in his October 2006 Informal Hearing 
Presentation, the veteran, through his representative, also 
raised a claim of entitlement to service connection for 
depression.  This issue was referred to the RO by the Board 
in November 2006.  However, it has not yet been adjudicated 
by the RO, nor developed for appellate consideration.  As 
such, it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability.

2.  Evidence added to the record since the RO's December 1992 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a lumbar spine 
disability.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his service in the military.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision that denied the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2005).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2007).

2.  The veteran's PTSD was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify as to 
the PTSD claim by means of April 2004 and May 2006 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
information and evidence was required to substantiate his 
claim for service connection for PTSD.  The letters also 
informed the veteran of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.  

The Board finds that the May 2006 VCAA notification letter is 
not sufficiently compliant with Kent.  This letter did not 
specifically inform the veteran as to what evidence would be 
necessary to substantiate the element or elements that were 
required to establish service connection that were found 
insufficient in the previous denial.  While the veteran was 
told to submit evidence pertaining to the reason his claim 
was previously denied, the letter did not notify the veteran 
of the reason for the prior final denial (i.e. the element of 
the service claim that was deficient).  As such, the lack of 
provision of adequate VCAA notice with regard to the claim to 
reopen is presumed to be prejudicial error.  However, this 
presumption is rebuted by demonstration of record of the 
veteran's actual notice of the information and evidence 
necessary to reopen his claim of service connection for a 
lumbar spine disability.  Sanders v. Nicholson, No. 2006-
7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. May 16, 
2007). 

The December 1992 rating decision denied service connection 
for a lumbar spine disability on the basis that there had 
been no demonstration of a back injury or chronic back 
disability during service, nor demonstration of a 
relationship between any current back disability and service.  
In a statement dated and received in October 2006, the 
veteran's representative outlined arguments in support of the 
veteran's claim that specifically addressed the elements that 
were found deficient in the prior final denial of December 
1992, as outlined above.  As such, any defect in notice was 
cured by actual knowledge on the part of the claimant as 
demonstrated by his representative's argument in support of 
the claim.  Sanders.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's petition to reopen his previously denied claim for 
service connection for a lumbar spine disability, and his new 
claim for service connection for PTSD, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice regarding the veteran's petition 
to reopen his previously denied claim was not completed prior 
to the initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices.  Further, the 
unfavorable AOJ decision that denied the veteran's new claim 
for service connection was decided after the issuance of 
initial, appropriate VCAA notice.  As such, there was no 
defect with respect to timing of that VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim for service connection and 
his petition to reopen, including a transcript of the 
veteran's testimony before the undersigned Veterans Law Judge 
(VLJ).  The Board has carefully reviewed such statements and 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for service connection and his 
petition to reopen his previously denied claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he or she did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that he or she did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim, as here, is predicated on an alleged personal 
assault.  In these limited situations, evidence from sources 
other than the veteran's service records may be used to 
corroborate the veteran's account of the stressor incident, 
such as:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving 
personal assault, the existence of a stressor in service does 
not have to be proven by the "preponderance of the 
evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).



Analysis

New and Material Evidence

The veteran's claim of entitlement to service connection for 
a lumbar spine disability was initially adjudicated by the RO 
in a December 1992 rating decision.  That decision was not 
appealed, and is final.  See 38 U.S.C.A. § 7105. 

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the issue was 
previously characterized, the initial question before the 
Board is whether new and material evidence has been 
presented.

The evidence of record at the time of the final rating 
decision in December 1992 included the veteran's service 
medical records and private medical records.  The service 
medical records show that the veteran was treated on several 
occasions for complaints of chronic low back pain during 
service, wherein he reported a history of back pain since a 
fracture of the back prior to entering military service.  His 
November 1970 separation examination report showed that the 
veteran had a normal spine and musculoskeletal system.

A September 1972 Michigan Workmen's Compensation Reports 
indicate that the veteran was diagnosed with a low back 
strain after an injury while working as a shipper.  A 
December 1972 report indicates that the veteran experienced 
numbness of the back, diagnosed as a back strain, after an 
injury while moving heavy desks.  An associated, October 1973 
radiology report states that an x-ray of the lumbosacral 
spine showed an old minimal ununited fracture of the anterior 
superior corner of L2, or old epiphysitis, with early 
hypertrophic response.  An April 1974 report indicates that 
the veteran incurred a neck sprain at work.  

Subsequent private treatment records indicate that the 
veteran incurred another on-the-job injury resulting in a 
strain of the left lumbosacral paravertebral muscles and 
ligaments.

The evidence added to the record subsequent to the RO's 
December 1992 rating decision includes additional private 
medical records, a VA examination report, and a VA medical 
opinion report.

A July 1994 treatment report from P. B. H., M.D. (Dr. H) 
indicates that the veteran reported a history of injury while 
at work, when he was pushing a garden tractor.  At that time, 
the veteran reported a history of back injuries during 
paratrooper jumps.  X-rays showed mild to moderate 
spondylosis of the lumbar spine, with Scheuermann's lumbar 
spine with irregular end plates and old osteophytes in the 
upper lumbar spine anteriorly, without evidence of wedging or 
compression fractures.  The diagnosis following examination 
was L5 radiculopathy due to an acute herniated disc, related 
to the veteran's recent injury.  Dr. H opined that the 
veteran's previous history of back pain was more likely 
mechanical.  Subsequent records from Dr. H indicate that the 
veteran's more recent injury was L5 radiculopathy due to 
compression of the nerve root, but Dr. H also opined that the 
veteran did not have any disability of his back.

A December 2002 note from R. W. G., M.D. (Dr. G) stated that 
"most likely than not the [veteran's] back problems and 
arthritis originated in the military."  Treatment records 
from Dr. G do not show that the veteran was treated for his 
back.  A subsequent note from Dr. G, in December 2003, 
indicates that the veteran had diffuse aching and had not 
undergone a work-up for arthritis.

A July 2004 VA examination report indicates that, subsequent 
to a physical evaluation and review of the veteran's claims 
folder and medical history, the veteran was diagnosed with 
degenerative disc disease at L4-5 and L5-S1, status-post 
laminectomy in 1994.  The VA examiner opined that it was not 
as likely as not that the veteran's current back disorder was 
related to his military service.  

A May 2006 VA medical opinion indicates that the veteran's 
claims file was again reviewed.  His history of a pre-service 
back injury was noted, as were his in-service complaints and 
multiple post-service work-related injuries.  The VA 
physician opined that there was no indication of a 
relationship between the veteran's service and any back 
disorder.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final rating decision in 1992.  The 
treatment records, the VA examination report, and the VA 
medical opinion are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's December 
1992 rating decision.  Thus, that evidence is considered 
"new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's December 1992 denial was 
that there was no medical evidence of record demonstrating 
that the veteran's lumbar spine disability was incurred or 
aggravated during his military service.   

Many of the records submitted by him during the years since 
that prior RO decision refer only to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
lumbar spine disability.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  

Furthermore, the Board acknowledges that the note from Dr. G 
indicates that the veteran's back problems and arthritis 
began while he was in the military, and such statement is 
presumed credible for purposes of reopening the claim.  
However, such statement must be considred in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  The July 
2004 VA examiner and the May 2006 VA physician, after 
reviewing the evidence contained in the claims folder as a 
whole, clearly found that the veteran's current lumbar spine 
disability was not related to his military service.  Such 
opinions warrant more probative weight than the note from Dr. 
G. which did not indicate it was based on a review of the 
veteran's clinical record as contained in the claims folder.  
As such, the additional evidence considered in conjunction 
with the record as a whole does not raise a reasonable 
possibility of substantiating the claim.  In short, these 
medical records, as well as the veteran's testimony before 
the RO, do not show a causal relationship between his service 
in the military and his current lumbar spine disability, nor 
do they otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence has not been 
received subsequent to the final rating decision in December 
1992.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the veteran's 
claim is not reopened.

Service Connection

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

There is no disputing the veteran has PTSD, as this diagnosis 
(albeit among others) is well documented in his records.  So 
the determinative issue is whether competent evidence of 
record establishes that the PTSD is a consequence of a 
verified military stressor.  There is no evidence supporting 
the veteran's allegations as to personal trauma, namely 
multiple physical assaults, during his service.  In this 
regard, the Board finds it significant that the veteran's 
service medical records do not support any of the veteran's 
assertions regarding the alleged physical assaults during his 
military service.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  More significantly, at 
the veteran's clinical examinations during his military 
service, he did not report experiencing depression or other 
psychiatric problems, and his psychiatric evaluation was 
normal at discharge.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to his service.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  

Moreover, a psychosis was not manifested or diagnosed within 
the one-year presumptive period following his discharge from 
service.   The veteran was not diagnosed with PTSD until 
2003, over 33 years after his discharge from the military.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology after service).  

Moreover, the Board points out that there are inconsistencies 
as to the nature of the veteran's alleged stressors.  In this 
regard, although the Board acknowledges that the evidence 
confirms that the veteran was disciplined on multiple 
occasions during his military service, the veteran's 
personnel and medical records do not show that the veteran 
was purposefully assaulted prior to or as a result of these 
disciplinary actions.  In addition, the veteran's 
disciplinary records indicate that the veteran failed to 
report to his appointed place of duty on 2 occasions and 
behaved disrespectfully toward a superior officer.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  In fact, the veteran's service medical and personnel 
records do not indicate that the veteran was ever physically 
injured or assaulted during his service, nor do they 
corroborate the veteran's allegations as to the circumstances 
of the disciplinary actions, particularly as the dates of the 
disciplinary actions do not align with the dates of the 
alleged physical assaults.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (personal interest may affect the 
credibility of testimony).  See also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the veteran's private treating 
psychologist related the veteran's PTSD to his military 
service.  However, after a review of the veteran's claims 
file, the Board points out that the rationale for this 
finding was based solely on the report by the veteran that he 
had been subjected to multiple physical assaults during 
service and that he was frustrated by being prevented from 
being able to serve in Vietnam.  See Reonal v. Brown, 5 Vet. 
App. 458, 494-95 (1993) (the presumption of credibility is 
not found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran). However, the veteran's treating 
provider made no reference to any credible supporting 
evidence that the events as described by him actually 
occurred.   See Swann v. Brown, 5 Vet. App. 229, 232-33 
(1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  Additionally, the veteran's statements, alone, 
cannot establish the occurrence of a noncombat stressor - 
even in a case, as here, involving a purported personal 
assault.  Thus, the probative value of the veteran's treating 
provider opinion is diminished.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed PTSD 
during or as a result of his service in the military.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish she or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layperson, the veteran simply does not have the 
necessary medical training and/or expertise to determine the 
cause of his PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  His allegations of in-service personal 
trauma, alone, have no probative value without objective 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).





	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen the claim for service connection for a 
lumbar spine disability is denied.

Service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


